 In the Matter of INDUSTRIAL MOLDED PRODUCTS CO., INC.andDISTRICT50,UNITED MINE WORKERS OF AMERICA,A. F. L.Case No. 13-R-3555.-Decided May 21, 1946Mr. John P. Roche,of Chicago, Ill., for the Company.Mr. John L. Reano,of Chicago, Ill., for the UMW.Mr. James Pinta,of Chicago, Ill., for the CIO.Mr Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica, A. F. L., herein called the UMW, alleging that a questionaffecting commerce had arisen concerning the representation of employeesof IndustrialMolded Products Co., Inc., Chicago, Illinois, herein calledthe Company,' the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Benjamin B. Salvaty, Jr., TrialExaminer. The hearing was held at Chicago, Illinois, on April 26, 1946.The Company, the UMW, and Casting Division, Mine, Mill and SmelterWorkers, Local 758, C. I. 0., herein called the C. I. 0., appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearing anfree from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYIndustrialMolded Products Co., Inc., an Illinois corporation with itsplant and offices located at Chicago, Illinois, is engaged in the manu-'Thename of the Company appears as amended at the hearing.68 N. L. R. B., No. 25.172 INDUSTRIAL MOLDED PRODUCTS CO., INC.173facture of tools, dies, and molded plastic products. During the 12 monthspreceding the hearing, the Company used raw materials valued in excessof $75,000, of which approximately 90 percent represented shipmentsfrom sources outside the State of Illinois. During the same period, theCompany manufactured and distributed finished products valued in excessof $750,000, of which more than 30 percent represented shipments tocustomers outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50,UnitedMineWorkers of America, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.Casting Division,Mine,Mill and Smelter Workers, Local 758, af-filiated with the Congress of Industrial Organizations, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated April 1, 1946, the UMW advised the Company thatamajority of its employees were members of the UMW and requesteda conference to initiate collective bargaining negotiations.Although theCompany received the letter in due course of mail, it failed to reply. Atthe hearing, the C. I. O. took the position that an existing collectivebargaining contract between it and the Company is a bar to the presentproceeding.On June 1, 1945, the C. I. O. and the Company entered into a collec-tive bargaining contract, which is to expire on May 31, 1946. The con-tract is renewable automatically from year to year, in the absence ofnotice given by either party 30 days prior to any anniversary date.Inasmuch as the UMW gave notice to the Company of its rival claimo n April 1, 1946, in advance of the effective automatic renewal noticedate of the contract, it is clear, under well-established principles of the'Board, that no bar exists to a current determination of representatives.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties,that all production and maintenance employees of the Company exclud-ing clerical employees, molding foremen, the plant superintendent, chiefinspector, foreman of finishing department, foreman of toolroom, main-9 SeeMatter of Matthews Manufacturing Company,65N. L. R. B. 601. 174DECISIONS OF NATIONALLABOR RELATIONS BOARDtenance foreman,shipping and receiving room foreman,shipping andreceiving clerk,3 and all other supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action, constitute a.unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) ofthe Act.4V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Reguations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Industrial MoldedProducts Co., Inc., Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-employees in the armed forces of the United States who presentingthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by District 50, United Mine Workers of America,A. F. L., or by Casting Division, Mine, Mill and Smelter Workers,Local 758, C. I. 0., for the purposes of collective bargaining, or byneither.It appears that this employee,who has beenexcludedfrom the unit under the existingcontract,is a supervisory employee withinthe Board's customary definition.The unit found above is identical with the contract unit.